Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the application submitted by the Applicant on July 21, 2020.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 12, and 20 are directed to a method (claim 1), a machine (claim 12), and a non-transitory computer readable storage media (claim 20). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG, claim 12 recites a machine, claim 20 a non-transitory computer readable storage media, and claim 1 recites a method performing actions e.g., organizing human activity as described further below. 
Using limitations of claim 12 to illustrate, the claim recites the limitations (abstract language emphasized in bold; additional claim limitations underlined): A payment network server, comprising: a communication interface configured to communicate with an issuer server, an acquirer server, an agency server, and a user device via one or more networks; a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the payment network server to perform at least in part to: receive, from the user device a connection request comprising a pre-defined radio frequency input for establishing a secure radio frequency connection between the user device and a merchant server of a merchant, facilitate establishment of the secure radio frequency connection between the user device and the merchant server over a pre-defined radio frequency provided in the pre-defined radio frequency input, receive a payment request signal comprising a pre-defined radio frequency information from the issuer server associated with an issuer of a payment account of a user of the user device, fetch a merchant information associated with the pre-defined radio frequency from a database, process a payment transaction from the payment account to a merchant account based at least on the merchant information, and facilitate a transmission of a payment notification signal to the merchant server and the user device of a successful payment transaction from the payment account of the user to the merchant account. 
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions allow for, {receiving} a connection request {…} for establishing {…} connection between the user {…} and a {…} merchant, {and receiving} a payment request signal … {claim 12}, wherein independent claims 1 and 20 recite similar limitations. At least these limitations recite a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors. The general recitation of communicating with a network, an issuer server, an acquirer server, an agency server, a user device, a memory and a processor, being considered in combination with the abstract idea do not take the claims out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements as shown above including, {receiving} a payment request signal comprising a pre-defined radio frequency information from the issuer server associated with an issuer of a payment account of a user of the user device, {fetching} information {…} from a database, {processing} a payment transaction from the payment account to a merchant account based at least on the merchant information, {and facilitating} a transmission of a payment notification signal. 
However, these functions are recited at a high level of generality (i.e., as a general means of receiving and transmitting data for a transaction e.g., “payment request” data, which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).
	Further, the additional elements of communicating with network an issuer server, acquirer server, agency server, a user device, a memory and a processor, are recited at a high-level or generality (e.g., as a generic computer network performing generic computer functions of, {receiving}, {…} a connection request comprising a pre-defined radio frequency input for establishing a secure radio frequency connection {…}, {facilitating} establishment of the secure radio frequency connection {…} over a pre-defined radio frequency provided in the pre-defined radio frequency input, receive a payment request signal comprising a pre-defined radio frequency information {…} associated with an issuer of a payment account {…}, {fetching} a merchant information associated with the pre-defined radio frequency {…}, {processing} a payment transaction from the payment account to a merchant account based at least on the merchant information, and facilitate a transmission of a payment notification signal {…} of a successful payment transaction; such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field. Applicant’s Specification does not provide any indication that additional limitations including, a memory and a processor, communicating with a network, an issuer server, an acquirer server, an agency server, a user device, considered in combination with the abstract idea, amount to no more than mere instructions to apply the exception using generic computer components. See Id. at [00118]-[00120] (describing the use of generic components). In addition, as cited in MPEP 2106.05[d][ii], the mere receiving or transmitting of data over a network is well-understood, routine, and conventional functions when claimed in a merely generic manner, as claimed.
Accordingly, the receiving and transmitting limitations recited are well understood, routine, and conventional activities as is supported under Berkheimer. Thus, the claims are not patent eligible.
Moreover, the limitations of claims dependent on claims 1 and 12 when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above; further, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims 2-11, and 13-19 merely further define the abstract idea. 
The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. 
Accordingly, claims 1-20 are not directed to patent eligible subject matter.
Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-12, 15-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20080319905 A1 to Carlson, in view of US 20140122340 A1 to Flitcroft
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
Carlson teaches:
1. A payment transaction method, comprising: receiving, by a payment network server from a user device, a connection request comprising a pre-defined radio frequency input for establishing a secure radio frequency connection between the user device and a merchant server of a merchant; 
Carlson at least at [Fig. 1], [0005], [0089] teaching, contactless devices is capable of transferring and receiving data using a {near field communications (“NFC”) e.g., predefined RF} capability (or near field communications medium) typically in accordance with a standardized protocol or data transfer mechanism( NFC). Near field communications capability is a short-range communications capability, such as RFID, Bluetooth™, infra-red, or other data transfer capability that can be used to exchange data between the portable wireless device 602 and an interrogation device; [0060] further teaching, {secure communication}
facilitating, by the payment network server, establishment of the secure radio frequency connection between the user device and the merchant server over a pre-defined radio frequency provided in the pre-defined radio frequency input; 
Carlson at least at [Fig. 1], [0060] {establishing secure communication with user device} and [0057], teaching, the payment network establishes secure connections between merchant and user devices}, [0089], [0091] The various participants and elements in FIG. 1 may operate or use one or more computer apparatuses to facilitate the functions described herein. Any of the elements in FIG. 1 (e.g., the access device 104, the merchant 106, the acquirer 108, etc.) may use any suitable number of subsystems to facilitate the functions described herein.
receiving, by the payment network server, a payment request signal comprising a pre-defined radio frequency information from an issuer server associated with an issuer of a payment account of a user of the user device; 
Carlson [0016], [0018] The access device {e.g., a merchant POS} may generally comprise a {reader e.g., transaction information receiving device} that can receive the pseudo account identifier, and thereafter send a message to request authorization of a transaction. The reader may be a contact based reader or a contactless reader. The authorization request message and is sent to a payment processing network. {…} The payment processing network may then process the authorization message and return a response {e.g., a request signal} that indicates if the transaction is approved or not approved; [0064] An issuer 112 may receive a transaction authorization message that is generated at a contactless reader 104, passed through a merchant 106 via an acquirer 108 {…}.
processing the payment transaction from the payment account to a merchant account {based at least on the merchant information}; and 
Carlson [0018], [0043] teaching, the authorization request message may include the pseudo account identifier and may be sent to a payment processing network. [T]he authorization request message may be sent to the payment processing network over a second network. The payment processing network may then {process the transaction e.g., the transaction authorization} message and return a response that indicates if the transaction is approved or not approved. 
facilitating a transmission of a payment notification signal to the merchant server and the user device of a successful payment transaction from the payment account of the user to the merchant account.  
Carlson [0076] teaching, the issuer receives the transaction request that contains the primary account identifier {…}  If the transaction is denied, the process moves to step 424, and a message is returned indicating the transaction has been denied. If the transaction is approved at step a {message indicating e.g., notification signal} approval is sent to the originator. Furthermore, settlement and clearing processes occur at step 428 to actually transfer funds from the account held at the {issuer e.g., user account held by the issuer} to the merchant.

Carlson does not explicitly teach but Flitcroft teaches:

fetching, by the payments network server, a merchant information associated with {a} pre-defined radio frequency from a database; 
Flitcroft [0015] teaching a proxy number {e.g., encrypted payment information for transmission} {e.g., processing that occurs when a bank receives transaction information from a merchant involves} checking whether the proxy number is a valid number and whether the transaction value and {e.g., querying merchant information to determine a “merchant match”}; [0226] {The credit card network 1104 may be any type of communication network, such as the Internet, radio network, etc.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for fetching merchant information {…} from a database as taught in Flitcroft, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. The additional retrieval and comparison of merchant information for transaction processing increases security within transaction processing systems. Further, the combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for fetching merchant information for transaction processing, as taught in Flitcroft at least at Abstract [0015], and [0226]. 

Regarding claim 6: 
Carlson teaches:
6. The method as claimed in claim 1, wherein processing the payment transaction comprises transmitting transaction details and product requirement to an acquirer server associated with an acquirer of the merchant account. 
Carlson [0069] [0076] The user can hold the portable wireless device 202 in the vicinity 222 of the contactless reader 204. Through the use of the short range communications element in the portable wireless device 202, the pseudo primary account number may be transmitted 224 to the contactless reader 204 and to the merchant 206, 226. The pseudo primary account identifier can then be included in an authorization request message 228 that is sent to an acquirer 208. The acquirer 208 may then send the authorization request message that includes the pseudo primary account number 230 to the payment processing network 210.

Regarding claim 7: 
Carlson teaches:
7. The method as claimed in claim 6, further comprising: transmitting, by the acquirer server to the merchant server, the transaction details, and the product requirement; and receiving, by the acquirer server from the merchant server, a first confirmation message.  
Carlson [0076] teaching, the issuer receives the transaction request that contains the primary account identifier. Using any number of criteria, such as the account specified by the primary account identifier being in good standing, having sufficient funds available, having sufficient credit available, etc., the issuer makes a decision at step 422 to either approve or deny the transaction. If the transaction is denied, the process moves to step 424, and a message is returned indicating the transaction has been denied {first confirmation message}.

Regarding claim 8: 
Carlson teaches:
8. The method as claimed in claim 7, wherein the first confirmation message comprises an information of a product associated with the payment transaction.  
Carlson [0076] teaching, the issuer receives the transaction request that contains the primary account identifier. Using any number of criteria, such as the account specified by the primary account identifier being in good standing, having sufficient funds available, having sufficient credit available, etc., the issuer makes a decision at step 422 to either approve or deny the transaction. If the transaction is denied, the process moves to step 424, and a message is returned indicating the transaction has been denied {first confirmation message information e.g., product purchase declined}.

Regarding claim 9: 
Carlson teaches:
9. The method as claimed in claim 1, wherein facilitating the transmission of the payment notification signal comprises receiving a first confirmation message from an acquirer server associated with an acquirer of the merchant account and  sending the first confirmation message to the issuer server.  
Carlson [0075] The primary account identifier is transmitted from the portable wireless device to the acquirer at step 416. From there the acquirer transmits the primary account identifier to the payment processing network at step 418; Carlson [0076] teaching, the issuer receives the transaction request that contains the primary account identifier. Using any number of criteria, such as the account specified by the primary account identifier being in good standing, having sufficient funds available, having sufficient credit available, etc., the issuer makes a decision at step 422 to either approve or deny the transaction. 

Regarding claim 10: 
Carlson teaches:
10. The method as claimed in claim 9, wherein the issuer server is configured to transmit the first confirmation message to the user device.  
Carlson at least at [0014] The access device may generally comprise a reader that can receive the pseudo account identifier, and thereafter send a message to request authorization of a transaction. The reader may be a contact based reader or a contactless reader. The authorization request message may include the pseudo account identifier and may be sent to a payment processing network. Generally, the authorization request message may be sent to the payment processing network over a second network. The payment processing network {issuer server [0039 e.g., VisaNet] may then process the authorization message and return a response that indicates if the transaction is approved or not approved.

Regarding claim 11: 
Carlson teaches:
11. The method as claimed in claim 1, further comprising: transmitting, by the merchant server to the user device, a second confirmation message over the secure radio frequency connection after completion of the payment transaction.  
Carlson [0049], [0050] {…} teaching, the user, through the merchant, receives indication from the response to indicate that the transaction has been approved or denied.

Regarding claim 12: 
Carlson teaches:
12. A payment network server, comprising: a communication interface configured to communicate with an issuer server, an acquirer server, an agency server, and a user device via one or more networks; a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the payment network server to perform at least in part to: receive, from the user device a connection request comprising a pre-defined radio frequency input for establishing a secure radio frequency connection between the user device and a merchant server of a merchant, 
Carlson at least at [Fig. 1], [0080]-[0081] {memory storing executable code to be executed by a processor}; Carlson [0005], [0089] teaching, contactless devices is capable of transferring and receiving data using a {near field communications (“NFC”) e.g., predefined RF} capability (or near field communications medium) typically in accordance with a standardized protocol or data transfer mechanism (e.g., ISO 14443/NFC). Near field communications capability is a short-range communications capability, such as RFID, Bluetooth™, infra-red, or other data transfer capability that can be used to exchange data between the portable wireless device 602 and an interrogation device; [0060] further teaching, {secure communication}
facilitate establishment of the secure radio frequency connection between the user device and the merchant server over a pre-defined radio frequency provided in the pre-defined radio frequency input, 
Carlson at least at [Fig. 1], [0060] {establishing secure communication with user device} and [0057], teaching, the payment network establishes secure connections between merchant and user devices}, [0089], [0091] The various participants and elements in FIG. 1 may operate or use one or more computer apparatuses to facilitate the functions described herein. Any of the elements in FIG. 1 (e.g., the access device 104, the merchant 106, the acquirer 108, etc.) may use any suitable number of subsystems to facilitate the functions described herein.
receive a payment request signal comprising a pre-defined radio frequency information from the issuer server associated with an issuer of a payment account of a user of the user device, 
Carlson [0016], [0018] The access device {e.g., a merchant POS} may generally comprise a {reader e.g., transaction information receiving device} that can receive the pseudo account identifier, and thereafter send a message to request authorization of a transaction. The reader may be a contact based reader or a contactless reader. The authorization request message and is sent to a payment processing network. {…} The payment processing network may then process the authorization message and return a response {e.g., a request signal} that indicates if the transaction is approved or not approved; [0064] An issuer 112 may receive a transaction authorization message that is generated at a contactless reader 104, passed through a merchant 106 via an acquirer 108 {…}.
process a payment transaction from the payment account to a merchant account {based at least on the merchant information}, and 
Carlson [0018], [0043] teaching, the authorization request message may include the pseudo account identifier and may be sent to a payment processing network. [T]he authorization request message may be sent to the payment processing network over a second network. The payment processing network may then {process the transaction e.g., the transaction authorization} message and return a response that indicates if the transaction is approved or not approved.
facilitate a transmission of a payment notification signal to the merchant server and the user device of a successful payment transaction from the payment account of the user to the merchant account.  
Carlson [0076] teaching, the issuer receives the transaction request that contains the primary account identifier {…}  If the transaction is denied, the process moves to step 424, and a message is returned indicating the transaction has been denied. If the transaction is approved at step a {message indicating e.g., notification signal} approval is sent to the originator. Furthermore, settlement and clearing processes occur at step 428 to actually transfer funds from the account held at the {issuer e.g., user account held by the issuer} to the merchant.

Carlson does not explicitly teach but Flitcroft teaches:

fetch a merchant information associated with the pre-defined radio frequency from a database; 
Flitcroft [0015] teaching a proxy number {e.g., encrypted payment information for transmission} {e.g., processing that occurs when a bank receives transaction information from a merchant involves} checking whether the proxy number is a valid number and whether the transaction value and {e.g., querying merchant information to determine a “merchant match”}; [0226] {The credit card network 1104 may be any type of communication network, such as the Internet, radio network, etc.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for fetching merchant information {…} from a database as taught in Flitcroft, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. The additional retrieval and comparison of merchant information for transaction processing increases security within transaction processing systems. Further, the combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for fetching merchant information for transaction processing, as taught in Flitcroft at least at Abstract [0015], and [0226].

Regarding claim 15: 
Carlson in combination with the cited references teaches all limitations of claim 12; however, Tanner teaches:
15. The payment network server as claimed in claim 12, wherein prior to fetching the merchant information from the database, the payment network server is caused to transmit a request signal to an agency server associated with an agency maintaining the database.  
Tanner [0017] {fetching company e.g., a merchant name} Such systems and processes apply isolation processes to raw sets of data to determine name-related information in the data for subsequent matching and comparison purposes. Further, such systems and processes apply filtering or other inferencing processes to sets of data returned from a search in order to rule out records which at least superficially appear to be relevant but are not actually relevant to the individual or business about whom the search is being conducted. Such inferencing can occur based on name and/or gender; social security number, state and/or region; company name matching;

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for requesting {fetching} merchant information {and} transmitting a signal to an agency maintaining the database, and as taught in Tanner, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for requesting {fetching} merchant information {and} transmitting a signal to an agency maintaining the database, as taught in Tanner at least at Abstract [0017].

Regarding claim 16: 
Carlson teaches:
16. The payment network server as claimed in claim 12, wherein for processing the payment transaction, the payment network server is further caused to transmit transaction details and product requirement to the acquirer server of the merchant account.  
Carlson [0069] [0076] The user can hold the portable wireless device 202 in the vicinity 222 of the contactless reader 204. Through the use of the short range communications element in the portable wireless device 202, the pseudo primary account number may be transmitted 224 to the contactless reader 204 and to the merchant 206, 226. The pseudo primary account identifier can then be included in an authorization request message 228 that is sent to an acquirer 208. The acquirer 208 may then send the authorization request message that includes the pseudo primary account number 230 to the payment processing network 210

Regarding claim 17: 
Carlson teaches:
17. The payment network server as claimed in claim 16, wherein the acquirer server is caused to: transmit to the merchant server, the transaction details, and the product requirement; and receive, from the merchant server, a first confirmation message.  
Carlson [0076] teaching, the issuer receives the transaction request that contains the primary account identifier. Using any number of criteria, such as the account specified by the primary account identifier being in good standing, having sufficient funds available, having sufficient credit available, etc., the issuer makes a decision at step 422 to either approve or deny the transaction. If the transaction is denied, the process moves to step 424, and a message is returned indicating the transaction has been denied {first confirmation message}.

Regarding claim 18: 
Carlson teaches:
18. The payment network server as claimed in claim 12, wherein the payment network server is further caused to: facilitate the transmission of the payment notification signal by receiving a first confirmation message from the acquirer server associated with an acquirer of the merchant account and sending the first confirmation message to the issuer server.  
Carlson [0075] The primary account identifier is transmitted from the portable wireless device to the acquirer at step 416. From there the acquirer transmits the primary account identifier to the payment processing network at step 418; Carlson [0076] teaching, the issuer receives the transaction request that contains the primary account identifier. Using any number of criteria, such as the account specified by the primary account identifier being in good standing, having sufficient funds available, having sufficient credit available, etc., the issuer makes a decision at step 422 to either approve or deny the transaction

Regarding claim 19: 
Carlson teaches:
19. The payment network server as claimed in claim 18, wherein the issuer server is further caused to transmit the first confirmation message to the user device.  
Carlson at least at [0014] The access device may generally comprise a reader that can receive the pseudo account identifier, and thereafter send a message to request authorization of a transaction. The reader may be a contact based reader or a contactless reader. The authorization request message may include the pseudo account identifier and may be sent to a payment processing network. Generally, the authorization request message may be sent to the payment processing network over a second network. The payment processing network {issuer server [0039 e.g., VisaNet] may then process the authorization message and return a response that indicates if the transaction is approved or not approved.

Regarding claim 20: 
Carlson teaches:
20. One or more non-transitory computer readable storage media having computer-executable instructions for a payment transaction that, upon execution by a processor, cause the processor to at least: receive, by a payment network server from a user device, a connection request comprising a pre-defined radio frequency input for establishing a secure radio frequency connection between the user device and a merchant server of a merchant; 
Carlson at least at Abstract, [Fig. 1], [0080]-[0081] {memory storing executable code to be executed by a processor}; Carlson [0005], [0089] teaching, contactless devices is capable of transferring and receiving data using a {near field communications (“NFC”) e.g., predefined RF} capability (or near field communications medium) typically in accordance with a standardized protocol or data transfer mechanism (e.g., ISO 14443/NFC). Near field communications capability is a short-range communications capability, such as RFID, Bluetooth™, infra-red, or other data transfer capability that can be used to exchange data between the portable wireless device 602 and an interrogation device; [0060] further teaching, {secure communication}
facilitate, by the payment network server, establishment of the secure radio frequency connection between the user device and the merchant server over a pre-defined radio frequency provided in the pre-defined radio frequency input; 
Carlson at least at [Fig. 1], [0060] {establishing secure communication with user device} and [0057], teaching, the payment network establishes secure connections between merchant and user devices}, [0089], [0091] The various participants and elements in FIG. 1 may operate or use one or more computer apparatuses to facilitate the functions described herein. Any of the elements in FIG. 1 (e.g., the access device 104, the merchant 106, the acquirer 108, etc.) may use any suitable number of subsystems to facilitate the functions described herein.
receive, by the payment network server, a payment request signal comprising a pre-defined radio frequency information from an issuer server associated with an issuer of a payment account of a user of the user device; 
Carlson [0016], [0018] The access device {e.g., a merchant POS} may generally comprise a {reader e.g., transaction information receiving device} that can receive the pseudo account identifier, and thereafter send a message to request authorization of a transaction. The reader may be a contact based reader or a contactless reader. The authorization request message and is sent to a payment processing network. {…} The payment processing network may then process the authorization message and return a response {e.g., a request signal} that indicates if the transaction is approved or not approved; [0064] An issuer 112 may receive a transaction authorization message that is generated at a contactless reader 104, passed through a merchant 106 via an acquirer 108 {…}.
process the payment transaction from the payment account to a merchant account based at least on the merchant information; and 
Carlson [0018], [0043] teaching, the authorization request message may include the pseudo account identifier and may be sent to a payment processing network. [T]he authorization request message may be sent to the payment processing network over a second network. The payment processing network may then {process the transaction e.g., the transaction authorization} message and return a response that indicates if the transaction is approved or not approved.
facilitate a transmission of a payment notification signal to the merchant server and the user device of a successful payment transaction from the payment account of the user to the merchant account.  
Carlson [0076] teaching, the issuer receives the transaction request that contains the primary account identifier {…}  If the transaction is denied, the process moves to step 424, and a message is returned indicating the transaction has been denied. If the transaction is approved at step a {message indicating e.g., notification signal} approval is sent to the originator. Furthermore, settlement and clearing processes occur at step 428 to actually transfer funds from the account held at the {issuer e.g., user account held by the issuer} to the merchant.

Carlson does not explicitly teach but Flitcroft teaches:

fetch, by the payments network server, a merchant information associated with the pre- defined radio frequency from a database; 
Flitcroft [0015] teaching a proxy number {e.g., encrypted payment information for transmission} {e.g., processing that occurs when a bank receives transaction information from a merchant involves} checking whether the proxy number is a valid number and whether the transaction value and {e.g., querying merchant information to determine a “merchant match”}; [0226] {The credit card network 1104 may be any type of communication network, such as the Internet, radio network, etc.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for fetching merchant information {…} from a database as taught in Flitcroft, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. The additional retrieval and comparison of merchant information for transaction processing increases security within transaction processing systems. Further, the combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for fetching merchant information for transaction processing, as taught in Flitcroft at least at Abstract [0015], and [0226].

Claim 2 and 13 is rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20080319905 A1 to Carlson, in view of US 20140122340 A1 to Flitcroft, in view of US 20140344153 A1 to Raj.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 2: 
Carlson teaches:
2. The method as claimed in claim 1, further comprising: providing, by the payment network server, {an application on the user device} configured to facilitate the user to input the pre-defined radio frequency and initiate the payment transaction from the user device. 
Carlson at least at [Fig. 1], [0005], [0089] teaching, contactless devices is capable of transferring and receiving data using a {near field communications (“NFC”) e.g., predefined RF} capability (or near field communications medium) typically in accordance with a standardized protocol or data transfer mechanism; [0000] Near field communications capability is a short-range communications capability, such as RFID, Bluetooth™, infra-red, or other data transfer capability that can be used to exchange data between the portable wireless device 602 and an interrogation device {for initiating a transaction};

Carlson does not explicitly teach but Raj teaches:

{…} providing, {by a payment network} an application on the user device
Raj at least at [0078] In some embodiments, account/card registration module 102 b can provide an interface for receiving device information, used to uniquely identify each mobile device registered with the mobile tokenization hub. When the participating entity is an issuer, an issuer-provided or PPN-provided wallet application may be used.

	It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for providing by a payment network an application on a user device as taught in Raj, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. This ensures that the user will have the necessary software for using transaction processing systems. Further, the combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for providing by a payment network an application on a user device, as taught in Raj at least at Abstract [0078]

Regarding claim 13: 
Carlson teaches:
13. The payment network server as claimed in claim 12, wherein the payment network server is further caused to: provide {an application on the user device} configured to facilitate the user to input the pre-defined radio frequency and initiate the payment transaction from the user device.  
Carlson at least at [Fig. 1], [0005], [0089] teaching, contactless devices is capable of transferring and receiving data using a {near field communications (“NFC”) e.g., predefined RF} capability (or near field communications medium) typically in accordance with a standardized protocol or data transfer mechanism; [0000] Near field communications capability is a short-range communications capability, such as RFID, Bluetooth™, infra-red, or other data transfer capability that can be used to exchange data between the portable wireless device 602 and an interrogation device {for initiating a transaction};

{a} payment network server providing an application on the user device
Raj at least at [0078] In some embodiments, account/card registration module 102 b can provide an interface for receiving device information, used to uniquely identify each mobile device registered with the mobile tokenization hub. When the participating entity is an issuer, an issuer-provided or PPN-provided wallet application may be used.

	It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for providing by a payment network an application on a user device as taught in Raj, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. This ensures that the user will have the necessary software for using transaction processing systems. Further, the combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for providing by a payment network an application on a user device, as taught in Raj at least at Abstract [0078].

Claims 3 and 14 is rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20080319905 A1 to Carlson, in view of US 20140122340 A1 to Flitcroft, in view of US 20140344153 A1 to Raj, further in view of US 10586227 B2 to Makhdumi.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)

Regarding claim 3: 
Carlson in combination with the cited references teaches all limitations of claim 2; however, Makhdumi teaches:
3. The method as claimed in claim 2, wherein the application is further configured to facilitate the user of the user device to search for the merchant using a name search of the merchant if the user is unaware of the pre-defined radio frequency.  
Makhdumi [0096] FIGS. 8A-G show user interface diagrams illustrating example features of virtual wallet applications in a shopping mode, in some embodiments of the SNAP. With reference to FIG. 8A, some embodiments of the virtual wallet mobile app facilitate and greatly enhance the shopping experience of consumers. {…} A user may type in an item in the search field 812 to search and/or add an item to a cart 811. A user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone 813. In a further implementation, a user may also select other shopping options 814 such as current items 815, bills 816, address book 817, {merchants 818} and local proximity 819.

	It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for providing by a payment network an application on a user device as taught in Raj, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. This ensures that the user will have the necessary software for using transaction processing systems. Further, the combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for providing by a payment network an application on a user device, as taught in Raj at least at Abstract [0078]

Regarding claim 14: 
Carlson in combination with the cited references teaches all limitations of claim 13; however, Makhdumi teaches:
14. The payment network server as claimed in claim 13, wherein the application is further configured to facilitate the user of the user device to search for the merchant using a name search of the merchant if the user is unaware of the pre-defined radio frequency.  
Makhdumi [0096] FIGS. 8A-G show user interface diagrams illustrating example features of virtual wallet applications in a shopping mode, in some embodiments of the SNAP. With reference to FIG. 8A, some embodiments of the virtual wallet mobile app facilitate and greatly enhance the shopping experience of consumers. {…} A user may type in an item in the search field 812 to search and/or add an item to a cart 811. A user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone 813. In a further implementation, a user may also select other shopping options 814 such as current items 815, bills 816, address book 817, {merchants 818} and local proximity 819.

	It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for providing by a payment network an application on a user device as taught in Raj, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. This ensures that the user will have the necessary software for using transaction processing systems. Further, the combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for providing by a payment network an application on a user device, as taught in Raj at least at Abstract [0078].

Claim 4-5 is rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20080319905 A1 to Carlson, in view of US 20140122340 A1 to Flitcroft, in view of US 20140344153 A1 to Raj, further in view of US 20040243588 A1 to Tanner.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 4: 
Carlson in combination with the cited references teaches all limitations of claim 4; however, Tanner teaches:
4. The method as claimed in claim 1, wherein prior to fetching the merchant information from the database, the payment network server is configured to transmit a request signal to an agency server associated with an agency maintaining the database.  
Tanner [0017] {fetching company e.g., a merchant name} Such systems and processes apply isolation processes to raw sets of data to determine name-related information in the data for subsequent matching and comparison purposes. Further, such systems and processes apply filtering or other inferencing processes to sets of data returned from a search in order to rule out records which at least superficially appear to be relevant but are not actually relevant to the individual or business about whom the search is being conducted. Such inferencing can occur based on name and/or gender; social security number, state and/or region; company name matching;

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for requesting {fetching} merchant information {and} transmitting a signal to an agency maintaining the database, and as taught in Tanner, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for requesting {fetching} merchant information {and} transmitting a signal to an agency maintaining the database, as taught in Tanner at least at Abstract [0017].



Regarding claim 5: 
Carlson in combination with the cited references teaches all limitations of claim 4; however, Tanner teaches:
5. The method as claimed in claim 4, wherein the agency is a government agency configured to register the merchant and allocate the pre-defined radio frequency for the merchant.  
Tanner [0014] {government agency registry e.g., the FCC database}, [0017] {fetching company e.g., a merchant name} Such systems and processes apply isolation processes to raw sets of data to determine name-related information in the data for subsequent matching and comparison purposes. Further, such systems and processes apply filtering or other inferencing processes to sets of data returned from a search in order to rule out records which at least superficially appear to be relevant but are not actually relevant to the individual or business about whom the search is being conducted. Such inferencing can occur based on name and/or gender; social security number, state and/or region; company name matching;

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Carlson to substitute the system and method for requesting {fetching} merchant information {and} transmitting a signal to a government agency such as the FCC, and as taught in Tanner, which is common to the same field of endeavor of systems and methods for systems and methods for processing transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for requesting {fetching} merchant information {and} transmitting a signal to a government agency such as the FCC, as taught in Tanner at least at Abstract [0014], [0017].




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent No. US 8682802 A1 to Kannanari. 
(2) U.S. Patent Application Publication US 20140344153 A1 to Raj.
(3) U.S. Patent Application Publication US 20120039469 A1 to Muller.
(4) U.S. Patent Application Publication US 20140122340 A1 to Flitcroft.
(5) U.S. Patent Application Publication US 20110208659 A1 to Easterly.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694